     Case 5:20-cv-04080-KHV-ADM Document 21-1 Filed 02/11/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

       LARRY D. ROBBINS,                         )
                                                 )
                     Plaintiff,                  )
                                                 )
              v.                                 )      Case No. 5:20-CV-04080
                                                 )
       GLOBAL SPECTRUM, L.P., and                )
                                                 )
       MADSIDY, LLC d/b/a SCHENDEL               )
       LAWN AND LANDSCAPE                        )
                                                 )
                     Defendants.                 )
                                                 )

                             FIRST AMENDED PETITION

       COMES NOW the plaintiff, Larry D. Robbins, by and through counsel, Nicole M.

Revenaugh of Irigonegaray, Turney, & Revenaugh, L.L.P., and for his cause of action

against the defendants, Global Spectrum, L.P. and Madsidy, LLC d/b/a Schendel Lawn

and Landscape, alleges and states:

       1.     Plaintiff, Larry D. Robbins, is a resident of Shawnee County, Kansas.

       2.     Defendant, Global Spectrum, L.P. is a foreign limited partnership registered

to do business in the State of Kansas.

       3.     Defendant Madsidy, LLC, is a domestic limited liability company

incorporated and registered to do business in the State of Kansas.

       4.     Upon information and belief, Defendant, Madsidy, LLC is doing business

as Schendel Lawn and Landscape (hereinafter “Schendel Lawn and Landscape”).

                                            1
     Case 5:20-cv-04080-KHV-ADM Document 21-1 Filed 02/11/21 Page 2 of 6




                               STATEMENT OF FACTS

       5.     On January 24, 2019, at approximately 11:30 a.m., Mr. Robbins drove to

the Kansas Expocentre to attend the Greater Topeka Partnership’s Annual Meeting, and

parked his vehicle in an ADA-accessible parking space in the northernmost area of the

parking lot outside the Maner Conference Center. When the event concluded around 1:00

p.m., Mr. Robbins proceeded outside to return to his car and suddenly and without

warning slipped on ice in the handicap area of the parking lot, causing him to fall

violently on his right arm and shoulder.

       6.     As a result of the fall, Mr. Robbins has had to undergo medical treatment;

suffered severe pain; suffered mental anguish; had to restrict his daily activities; incurred

medical and related expenses; lost wages; and sustained permanent injury. Mr. Robbins’

ability to lead a normal life and enjoy life has been adversely affected. These damages

have been incurred to date and will continue to be incurred in the future.

       7.     At all times material hereto, defendant Global Spectrum, L.P. was the

owner and operator of the Kansas Expocentre located at One Expocentre Drive in

Topeka, Shawnee County, Kansas.

       8.     At all times material hereto, Global Spectrum, L.P. contracted with

Schendel Lawn and Landscape to perform snow and ice removal services on the parking

lots within Kansas Expocentre premises.

       9.     At all times material hereto, Mr. Robbins was classified as an individual

with a disability pursuant to the Americans with Disabilities Act (ADA).



                                             2
     Case 5:20-cv-04080-KHV-ADM Document 21-1 Filed 02/11/21 Page 3 of 6




       10.    At all times material hereto, the accumulation of snow, ice, and/or freezing

rain present on the Kansas Expocentre parking lot on January 24, 2019 was a dangerous

condition on the premises.

                                          COUNT I

       COMES NOW, the plaintiff, and for his cause of action against Defendant Global

Spectrum, L.P., alleges and states:

       11.    Plaintiff hereby incorporates the statements and allegations contained in

paragraphs 1-10 herein by reference.

       12.    Global Spectrum, L.P. had actual and/or constructive notice of the

dangerous condition on the parking lot.

       13.    Global Spectrum, L.P. had a duty to maintain its parking lot in a reasonably

safe condition, had a duty to warn Mr. Robbins of the dangerous condition, and had a

duty to repair the dangerous condition.

       14.    Global Spectrum, L.P. negligently: (1) failed to maintain its premises in a

reasonably safe condition; (2) failed to adequately warn Mr. Robbins of the dangerous

condition on the premises; and (3) failed to repair the dangerous condition on the

premises.

       15.    Global Spectrum, L.P.’s failure to remove snow, ice, and/or freezing rain

accumulation from the handicap aisle of the parking lot further violated 28 C.F.R. §

36.211 and other provisions of the ADA.

       16.    Global Spectrum, L.P.’s duty to maintain its premises in a reasonably safe

condition is non-delegable. As such, Global Spectrum, L.P. is vicariously liable for the

                                             3
     Case 5:20-cv-04080-KHV-ADM Document 21-1 Filed 02/11/21 Page 4 of 6




negligent acts or omissions of any potential third-party subcontractors that Global

Spectrum, L.P. may have contracted with to remove snow, ice, and/or freezing rain

accumulation from the premises, including Schendel Lawn and Landscape.

       17.      Mr. Robbins’s aforesaid personal injuries and damages were directly and

proximately caused by the negligence of Global Spectrum, L.P.

       18.      As a result of Global Spectrum, L.P.’s negligence, Mr. Robbins has

sustained damages in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00).

       WHEREFORE, Larry D. Robbins prays for a judgment against the Global

Spectrum, L.P., for an amount in excess of $75,000.00, for costs, and for all such further

relief as the Court deems just and equitable.

                                        COUNT II

       COMES NOW, the plaintiff, and for his cause of action against Defendant

Madsidy, LLC d/b/a Schendel Lawn and Landscape, alleges and states:

       19.      Plaintiff hereby incorporates the statements and allegations contained in

paragraphs 1-10 herein by reference.

       20.      Schendel Lawn and Landscape had a duty to maintain the Kansas

Expocentre parking lot in a reasonably safe condition, had a duty to warn Mr. Robbins of

the dangerous condition, and had a duty to repair the dangerous condition.

       21.      Schendel Lawn and Landscape had actual and/or constructive notice of the

dangerous condition on the parking lot on or before January 24, 2019.



                                                4
     Case 5:20-cv-04080-KHV-ADM Document 21-1 Filed 02/11/21 Page 5 of 6




       22.      Schendel Lawn and Landscape negligently: (1) failed to maintain the

premises in a reasonably safe condition; (2) failed to adequately warn Mr. Robbins of the

dangerous condition on the premises; and (3) failed to repair the dangerous condition on

the premises.

       23.      Schendel Lawn and Landscape’s failure to remove snow, ice, and/or

freezing rain accumulation from the handicap aisle of the parking lot further violated 28

C.F.R. § 36.211 and other provisions of the ADA.

       24.      Mr. Robbins’s aforesaid personal injuries and damages were directly and

proximately caused by the negligence of Schendel Lawn and Landscape.

       25.      As a result of Schendel Lawn and Landscape’s negligence, Mr. Robbins

has sustained damages in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00).

       26.      Pursuant to Administrative Orders 2020-PR-101 and 2021-PR-009, statute

of limitations for all civil actions are lawfully suspended by the Chief Justice of the

Kansas Supreme Court. Therefore, plaintiff’s action against Schendel Lawn and

Landscape arising out of injuries he sustained on January 24, 2019 is proper.

       WHEREFORE, Larry D. Robbins prays for a judgment against Madsidy, LLC

d/b/a Schendel Lawn and Landscape, for an amount in excess of $75,000.00, for costs,

and for all such further relief as the Court deems just and equitable.




                                              5
     Case 5:20-cv-04080-KHV-ADM Document 21-1 Filed 02/11/21 Page 6 of 6




                                    Respectfully submitted,

                                    /s/ Nicole M. Revenaugh
                                    NICOLE M. REVENAUGH, #25482
                                    IRIGONEGARAY, TURNEY,
                                    & REVENAUGH, L.L.P.
                                    1535 SW 29th Street, Topeka, KS 66611
                                    nicole@itrlaw.com
                                    785-267-6115 (ph)
                                    785-267-9458 (fax)
                                    Attorney for Plaintiff


                             DEMAND FOR JURY TRIAL

              COMES NOW the plaintiff, by and through counsel, and requests a trial

by a jury of twelve on all issues in the above entitled matter.


                                    /s/ Nicole M. Revenaugh
                                    NICOLE M. REVENAUGH, #25482




                                              6
